457 F.2d 794
Howard L. JONES, Plaintiff and Appellant,v.STATE FARM MUTUAL INSURANCE COMPANY et al., Appellees.
No. 25604.
United States Court of Appeals,Ninth Circuit.
March 6, 1972.

Donald Kennedy (argued), Jack Halpin, Ira M. Shadwell, Redding, Cal., for appellant.
William A. Wilson (argued), of Hardy, Erich & Brown, Sacramento, Cal., Thomas Marsh, of Rich, Fuidge, Dawson, Marsh, Morris, Sandbrook & Noonan, Marysville, Cal., for appellee.
Before CHAMBERS and GOODWIN, Circuit Judges, and SCHWARTZ, District Judge.
PER CURIAM:


1
The judgment of the district court denying coverage by State Farm Mutual (on its policy issued to Price, employer of Purdom, the driver of the pick-up truck that injured plaintiff Jones) is affirmed.


2
The pick-up was owned by Purdom and he was engaged in the business of Price at the time of the accident.


3
We agree with the district court that the business exclusion clause of State Farm Mutual's policy lets State Farm Mutual escape.